CONCURRING OPINION
Mollison, Judge:
I concur in the conclusion reached by Judge Cole that the petition in this case should be granted and in the reasoning generally which led him to that conclusion. I am of the opinion, too, that the record as a whole shows that the acts of the responsible person in the petitioning firm, and of the customs broker he employed, which resulted in the undervaluation herein, were referable to ignorance and want of experience in customs matters rather than to lack of good faith.